Fourth Court of Appeals
                            San Antonio, Texas
                                 JUDGMENT
                               No. 04-14-00681-CV

                               John E. RODARTE,
                                    Appellant

                                        v.

            BENEFICIAL TEXAS, INC., its successors and assigns,
                            Appellee

           From the 166th Judicial District Court, Bexar County, Texas
                         Trial Court No. 2010CI14597
                   Honorable Richard Price, Judge Presiding

BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE CHAPA

 In accordance with this court’s opinion of this date, this appeal is DISMISSED.

 We ORDER all costs of the appeal assessed against appellant John E. Rodarte.

 SIGNED November 5, 2014.


                                         _________________________________
                                         Luz Elena D. Chapa, Justice